DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on November 30, 2020.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihei et al. (USPub 2006/0049159) in view of Ishizuka et al. (USP 8,858,380).
Nihei teaches a robot having a first member; a second member rotatably supported around a horizontal rotation axis line with respect to the first member; and, an actuator which rotates the second member with respect to the first member, wherein the robot can be mounted to a ceiling, a wall, or a floor.  Nihei does not teach the first and second members having an actuator with lubrication holes for supplying a lubricant to 
With respect with claim 2, Ishizuka illustrates the through-holes are arranged at an equal interval.  
With respect with claim 3, Ishizuka illustrates a plurality of pairs of the through-holes are provided, and, each pair of the through-holes are arranged at positions 180 degrees away from each other around the horizontal rotation axis line.  
With respect with claim 4, Ishizuka illustrates a housing member having installation surfaces (100,102), the through-holes are formed in the housing member, wherein the housing member is considered the first member.  
With respect with claim 5, Ishizuka illustrates the through-holes are formed in a housing member, wherein the housing member is considered the second member.  
With respect with claim 6, Ishizuka teaches a female screw is provided in each of the through-holes.  
With respect with claim 7, Ishizuka teaches a plug members (84), the plug members are configures as heat radiating members which are arranged at an inside and an outside of the lubrication space using at least one of the through-holes, wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658